 1                                                 THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
     DANNY KIM, an individual, and BIG                  Case No. 2:18-cv-01879 RSM
10   CONSTRUCTION CORPORATION, a
     Washington Corporation,
11                                                      ORDER GRANTING STIPULATED
                           Plaintiffs,                  MOTION TO EXTEND DEADLINES
12                                                      FOR INITIAL DISCLOSURES AND
     v.                                                 JOINT STATUS REPORT AND EARLY
13                                                      SETTLEMENT
     WESTERN BLOSSOM HILL INVESTORS,
14   a California Limited Partnership, WESTERN-
     LOS GATOS I INVESTORS, a California
15   Limited Partnership, ESSEX REDMOND
     HILL NE, L.P., a California Limited
16   Partnership and ESSEX MANAGEMENT
     CORPORATION, a California Corporation,
17
                           Defendants.
18

19           THIS MATTER, having come before the Court upon the parties’ Stipulated Motion to

20   Extend Deadlines for Initial Disclosures and Joint Status Report and Early Settlement, and the

21   Court having reviewed the stipulated motion, it is HEREBY ORDERED, ADJUDGED, and

22   DECREED that the parties’ Stipulated Motion to Extend Deadlines for Initial Disclosures and

23   Joint Status Report and Early Settlement is GRANTED. The following deadlines have been

24   changed:

25           Deadline for FRCP 26(f) Conference set for April 12, 2019;

26           Deadline for Initial Disclosures set for April 19, 2019; and
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINES                           Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      FOR INITIAL DISCLOSURES AND JOINT STATUS REPORT AND EARLY                   Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
      SETTLEMENT – CASE NO.: 2:18-CV-01879 RSM - 1
     PDX\127643\244882\AKM\24911643.1
 1           Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and
 2   Local Civil Rule 26(f) set for April 26, 2019.
 3

 4           It is so Ordered.
 5           Dated this 26 day of February 2019.
 6

 7

 8
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13   Jointly Presented by:

14
      SCHWABE, WILLIAMSON & WYATT,                    LAW OFFICE OF THERESA NGUYEN,
15    P.C.                                            PLLC

16

17    By: /s/ Allison K. Krashan                      By: /s/ Theresa Nguyen
         Allison K. Krashan, WSBA #36977                 Theresa Nguyen, WSBA No. 48326
18       Email: akrashan@schwabe.com                     Email: theresa@tnguyenlaw.com

19
      By: /s/ Ryan W. Dumm                            By: /s/ Cynthia Davis
20       Ryan W. Dumm, WSBA #46738                       Cynthia Davis, WSBA No. 53587
         Email: rdumm@schwabe.com                        Email: cynthia@tnguyenlaw.com
21       1420 5th Avenue, Suite 3400                     1500 Benson Road South, Ste. 203
         Seattle, WA 98101-4010                          Renton, WA 98055
22
          Attorneys for Defendants                       Danny Kim and Big Construction
23        Western-Blossom Hill Investors,                Corporation
          Western-Los Gatos 1 Investors, Essex
24        Redmond Hill NE, L.P.

25

26
                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINES                       Attorneys at Law
                                                                            1420 5th Avenue, Suite 3400
      FOR INITIAL DISCLOSURES AND JOINT STATUS REPORT AND EARLY               Seattle, WA 98101-4010
                                                                             Telephone: 206.622.1711
      SETTLEMENT – CASE NO.: 2:18-CV-01879 RSM - 2
     PDX\127643\244882\AKM\24911643.1
